EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Christopher Stow on 1/8/2021.
The application has been amended as follows: 
The claims: 
(Currently Amended) A composite comprising at least one first fiber-reinforced aerogel layer component adjacent to at least one second fiber-reinforced aerogel layer component, 
wherein the first fiber-reinforced aerogel layer component and the second fiber-reinforced aerogel layer component comprise a felt, batting, lofty batting, mat, non-woven fabric or a combination thereof,
wherein said first fiber-reinforced aerogel layer component comprises a first preformed monolithic aerogel matrix and said second fiber-reinforced aerogel layer component comprises a second preformed monolithic aerogel matrix, wherein said first preformed monolithic aerogel matrix is distinct from and substantially not connected with said second preformed monolithic aerogel matrix,  
wherein first fibers of said first fiber-reinforced aerogel layer component are interlaced with second fibers of said second fiber-reinforced aerogel layer component, wherein the first preformed monolithic aerogel matrix and the second preformed 
(Cancelled)
(Cancelled) 
(Previously Presented) The composite of claim 1 further comprising a functional layer that is radiation absorbing, radiation reflecting, radar blocking, thermally conductive or electrically conductive materials. 
(Cancelled). 
(Cancelled). 
(Cancelled).
(Previously Presented) The composite of claim 1 wherein at least one of the first preformed aerogel matrix and the second preformed aerogel matrix comprises inorganic materials chosen from Silica, Titania, Zirconia, Alumina, Hafnia, Yttria, Ceria, Carbides, Nitrides or combinations thereof.
(Previously Presented) The composite of claim 1 wherein at least one of the first preformed aerogel matrix and the second preformed aerogel matrix comprises organic materials chosen from urethanes, resorcinol formaldehydes, polyimide, polyacrylates, chitosan, polymethylmethacrylate, members of the acrylate family of oligomers, trialkoxysilyl terminated polydimethylsiloxane, polyoxyalkylene, polyurethane, polybutadiane, melamine-formaldehyde, phenol-furfural, a member of the polyether family of materials or combinations thereof.
(Currently Amended) The composite of claim 1 wherein at least one of the first preformed aerogel matrix and the second preformed aerogel matrix comprises an organic material and an inorganic material.
(Currently Amended) The composite of claim 1 wherein the first fiber in the first fiber-reinforced aerogel layer component or the second fiber in the second fiber-reinforced aerogel layer component is chosen from wool, cotton, silk, linen, hemp, ramie, and jute,  acetate, acrylic, latex, nylon, polyester, rayon, spandex, fiberglass, quartz, polyethylene, polypropylene, polybenzimidazole (PBI), polyphenylenebenzo-bisoxasole (PBO), polyetheretherketone (PEEK), polyarylate, polyacrylates, polytetrafluoroethylene (PTFE), poly-metaphenylene diamide, poly-paraphenylene terephthalamide, ultra high molecular weight polyethylene (UHMWPE), novoloid resins, polyacryolintrile(PAN), polyacrylonitrile-carbon, carbon fibers or combinations thereof.
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Currently Amended) The composite of claim 1, wherein the first fibers from said at least one first fiber-reinforced aerogel layer component are interlaced with the second fibers of said at least one second fiber-reinforced aerogel layer component using needles.
(Cancelled)
(Cancelled)
(Previously Presented) The composite of claim 1, further comprising a polymeric coating on at least one of said first fiber-reinforced aerogel layer component or said second fiber-reinforced aerogel layer component.
(Currently Amended) The composite of claim 1, wherein said composite has a thermal conductivity that is substantially the same as a non-interlaced combination of said at least one first fiber-reinforced aerogel layer component and said at least one second fiber-reinforced aerogel layer component.
(Previously Presented) The composite of claim 1, wherein said composite is substantially free of adhesives between said at least one fiber-reinforced aerogel layer and said at least one layer of fiber-containing material.
(Cancelled).
(Cancelled).
(Cancelled). 
(New) A composite comprising at least one first fiber-reinforced aerogel layer component adjacent to at least one second fiber-reinforced aerogel layer component, 
wherein the first fiber-reinforced aerogel layer component and the second fiber-reinforced aerogel layer component comprise a felt, batting, lofty batting, mat, non-woven fabric or a combination thereof,
wherein said first fiber-reinforced aerogel layer component comprises a first preformed monolithic aerogel matrix and said second fiber-reinforced aerogel layer component comprises a second preformed monolithic aerogel matrix, wherein said first preformed 
wherein first fibers of said first fiber-reinforced aerogel layer component are interlaced with second fibers of said second fiber-reinforced aerogel layer component, wherein the first preformed monolithic aerogel matrix and the second preformed monolithic aerogel matrix are locally disrupted, and wherein the composite has an R value that is at least the sum of each fiber-reinforced aerogel layer component R value.
(New) The composite of claim 28 further comprising a functional layer that is radiation absorbing, radiation reflecting, radar blocking, thermally conductive or electrically conductive materials. 
(New) The composite of claim 28 wherein at least one of the first preformed aerogel matrix and the second preformed aerogel matrix comprises inorganic materials chosen from Silica, Titania, Zirconia, Alumina, Hafnia, Yttria, Ceria, Carbides, Nitrides or combinations thereof.
(New) The composite of claim 28 wherein at least one of the first preformed aerogel matrix and the second preformed aerogel matrix comprises organic materials chosen from urethanes, resorcinol formaldehydes, polyimide, polyacrylates, chitosan, polymethylmethacrylate, members of the acrylate family of oligomers, trialkoxysilyl terminated polydimethylsiloxane, polyoxyalkylene, polyurethane, polybutadiane, melamine-formaldehyde, phenol-furfural, a member of the polyether family of materials or combinations thereof.
(New) The composite of claim 28 wherein at least one of the first preformed aerogel matrix and the second preformed aerogel matrix comprises an organic material and an inorganic material.
(New) The composite of claim 28 wherein the first fiber in the first fiber-reinforced aerogel layer component or the second fiber in the second fiber-reinforced aerogel layer component is chosen from wool, cotton, silk, linen, hemp, ramie, and jute,  acetate, acrylic, latex, nylon, polyester, rayon, spandex, fiberglass, quartz, polyethylene, polypropylene, polybenzimidazole (PBI), polyphenylenebenzo-bisoxasole (PBO), polyetheretherketone (PEEK), polyarylate, polyacrylates, polytetrafluoroethylene (PTFE), poly-metaphenylene diamide, poly-paraphenylene terephthalamide, ultra high molecular weight polyethylene (UHMWPE), novoloid resins, polyacryolintrile(PAN), polyacrylonitrile-carbon, carbon fibers or combinations thereof.
(New) The composite of claim 28, wherein the first fibers from said at least one first fiber-reinforced aerogel layer component are interlaced with the second fibers of said at least one second fiber-reinforced aerogel layer component using needles.
 (New) The composite of claim 28, further comprising a polymeric coating on at least one of said first fiber-reinforced aerogel layer component or said second fiber-reinforced aerogel layer component.
(New) The composite of claim 28, wherein said composite is substantially free of adhesives between said at least one fiber-reinforced aerogel layer and said at least one layer of fiber-containing material.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are:
US 2002/0094426 to Stepanian et al. (hereinafter “Stepanian”)
JP 2000-80549 (hereinafter “JP’549”).    
Stepanian discloses a composite material comprising an aerogel matrix reinforced with a fibrous material wherein the fibrous material comprises multiple layers of a lofty fibrous batting (paragraphs 26 and 39; and figures 1 and 2).  The lofty batting reinforcement minimizes the volume of unsupported aerogel while avoiding substantial degradation of the thermal performance of the aerogel (paragraph 39).  
JP’549 discloses a fibrous material obtained by laminating a plurality of non-woven layers together by needle-punching (abstract).  The fibrous material is excellent in flexibility and durability (abstract). 
A person of ordinary skill in the art would have been motivated to form a fibrous material disclosed in Stepanian by laminating the layers of lofty batting together by needle-punching disclosed in JP’549 to impart greater flexibility and durability to the fibrous material.  The composite material is then formed by pouring the gel in the needled-punched fibrous material.  
As such, the combined disclosures of Stepanian and JP’549 do not result in a composite material comprising the first preformed aerogel matrix that is distinct from and substantially not connected with the second preformed aerogel matrix.  The aerogel of the resulting composite material is not locally disrupted because the needle penetration was performed prior to a step of adding the gel.  
. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Hai Vo/
Primary Examiner
Art Unit 1788